Citation Nr: 0403711	
Decision Date: 02/09/04    Archive Date: 02/23/04

DOCKET NO.  96-50 474	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran, wife, and sons


ATTORNEY FOR THE BOARD

Tanya A. Smith, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1964 to May 1966.

This matter comes back before the Board of Veterans' Appeals 
(Board) on Remand from the United States Court of Appeals for 
Veterans Claims regarding a Board decision rendered in March 
2003.  This matter was originally on appeal from a March 1993 
rating decision of the Department of Veterans Affairs (VA), 
Regional Office (RO) in St. Petersburg, Florida.


FINDING OF FACT

The medical and other evidence of record indicates that the 
veteran has post-traumatic stress disorder as a result of the 
in-service stressor, exposure to enemy mortar attacks.  


CONCLUSION OF LAW

Post-traumatic stress disorder was incurred in active duty.  
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107(b) (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.304(f) (2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran seeks entitlement to service connection for post-
traumatic stress disorder (PTSD).  He has contended that he 
should be service-connected for PTSD because he currently has 
PTSD as a result of exposure to the following stressors:  
unit subjected to repeat attacks from a distance at "Vou-
Tao" [Vung Tau] between February 1966 and April 1966; two 
acquaintances named T. and J. killed at "Vou-Tao" [Vung 
Tau]; exposed to enemy fire in November 1965 after a transfer 
to Bien Hoa; witnessed a Buddhist Monk set himself on fire in 
January 1966; and witnessed a child strapped to a bomb that 
subsequently exploded in Ben Hoa in February 1966.

Regulation 38 C.F.R. § 3.304(f) (2003) sets forth the three 
elements required to establish service connection for PTSD.  
For service connection to be awarded for PTSD, the record 
must show: (1) a current medical diagnosis of PTSD; (2) 
medical evidence of a causal nexus between diagnosed PTSD and 
the claimed in-service stressor; and (3) combat status or 
credible supporting evidence that the claimed in-service 
stressor actually occurred.  

VA treatment records and private medical records dated in the 
1970s and early 1980s noted various assessments of anxiety, 
depression, somatizations, and schizophrenia throughout the 
years.  Thereafter, VA treatment records dated from April 
1984 to August 1986 and a 1992 private psychological 
evaluation noted diagnoses of PTSD related to the veteran's 
experiences in Vietnam.  A VA Compensation and Pension 
examination was conducted in January 1993.  The examiner 
diagnosed schizophrenia.  A November 1993 private psychiatric 
evaluation noted a diagnosis of chronic PTSD.  VA treatment 
records dated from December 1994 to December 1996 included 
diagnoses of PTSD from a staff psychiatrist.  In a July 1997 
letter from the Chief Physician of a VA psychology service, 
he indicated that the veteran was currently being treated for 
PTSD and that the veteran's history and symptoms were 
consistent with this diagnosis.  VA treatment records dated 
from October 1997 to October 1999 noted diagnoses of rule out 
PTSD "(doubtful)" and schizoaffective disorder by clinical 
psychologists and staff psychiatrists.  Lastly, a VA 
inpatient treatment record dated from February to April 2001 
noted a diagnosis of chronic PTSD by a staff psychiatrist.  

The foregoing medical evidence shows a strong early history 
of non-PTSD related psychiatric and nervous disorders 
followed by intermittent diagnoses of PTSD.  The VA treatment 
records dated from 1997 to 1999 show that VA clinical 
psychologists and staff psychiatrists were doubtful as to 
whether the veteran currently suffered from PTSD.  The Board, 
however, notes that the most recent evaluation of record 
notes a clear diagnosis of chronic PTSD by a staff 
psychiatrist.  Thus, the evidence is in relative equipoise as 
to whether the veteran has PTSD.  Accordingly, the Board 
finds that reasonable doubt should be resolved in the 
veteran's favor that he currently suffers from chronic PTSD.  

It is clear that elements (1) and (2) above have been met:  
the veteran has been diagnosed to have PTSD, which in turn 
has been linked by competent medical opinion to his claimed 
Vietnam stressors.  

With respect to element (3), combat status or verified 
stressors, the veteran's DD Form 214 indicates that he was a 
supply handler and that he was awarded the sharpshooter and 
Armed Forces Expeditionary (Vietnam).  He was not awarded any 
medal or decoration that was indicative of combat status.  
His service personnel records reveal that he was in Vietnam 
from November 10, 1965 to April 28, 1966, and that he was 
assigned to the 124th Transportation Company during his 
entire tour in Vietnam.  These records do not indicate that 
he participated in combat operations.  The Board finds that 
combat status has not been established by the objective 
evidence of record.  38 U.S.C.A. § 1154(b) (West 2002); 
38 C.F.R. § 3.304(d), (f) (2003).  Therefore, credible 
supporting evidence that the claimed in-service stressors 
occurred is necessary.  38 C.F.R. § 3.304(f) (2003).  

In June 1997, March 1999, and August 2002, the United States 
Armed Services Center for Research of Unit Records (USASCRUR) 
provided evidence requested by the RO for purposes of 
verifying the reported stressors.  Extracts from the unit 
history of the 54th Aviation Company for the period of 
January 1966 to December 1966, indicate that Vung Tau Army 
Airfield was subjected to an enemy mortar attack on March 12, 
1966.  It was noted that the company received its first 
battle causalities as a result of the mortar attack.  
Extracts from the unit history of the 124th Transportation 
Company and the 4th Transportation Command, and a unit 
history and Command Report for the 11th Transportation 
Battalion for the period ending December 31, 1965, show that 
the 124th Transportation Company was attached to the 11th 
Transportation Battalion and the higher headquarters was the 
4th Transportation Command.  The extracts further show that 
the units' missions, activities, and areas of operation 
included Vung Tau, Bien Hoa, Tan Son Nhut, and Saigon.  
Extracts from Summaries of Military Activities for the period 
December 4, 1965 to April 17, 1966 from the U.S. Military 
Assistance Command, Vietnam document attacks in Saigon, Tan 
Son Nhut, and Vung Tau.  U.S. Army casualty files do not 
document the deaths of "T" and "J."  Morning reports from 
the 124th Transportation Company for the period of November 
10, 1965 to April 25, 1966, do not list individuals "T" and 
"J" as wounded in action or killed in action.  

The veteran has indicated that his unit was subjected to 
repeat attacks from a distance at Vung Tau between February 
1966 and April 1966 and that he was exposed to enemy fire in 
November 1965 after he was transferred to Bien Hoa.  
The extracts show that Vung Tau Army Airfield was subjected 
to an enemy mortar attack within the time frame reported by 
the veteran-although specifically directed at the 54th 
Aviation Company, but nevertheless within the general 
vicinity in which the veteran's unit was attached.  The 
extracts also show that enemy attacks occurred in Saigon, Tan 
Son Nhut, and Vung Tau, which included areas of operations, 
missions, and activities of the veteran's unit.

According to Suozzi v. Brown, 10 Vet. App. 307, 311 (1997), 
"corroboration of every detail [of a claimed stressor] 
including the appellant's personal participation" is not 
required; rather, a veteran only needs to offer independent 
evidence of a stressful event that is sufficient to imply his 
or her personal exposure.  Moreover, the Court concluded in 
Pentecost v. Principi, 16 Vet. App. 124, 128 (2002) that the 
veteran's presence with his unit at the time verified attacks 
occurred corroborates his statement that he experienced such 
attacks personally.  

The Board notes that the extracts provided by USASCRUR are 
credible independent evidence verifying that the veteran was 
exposed to enemy mortar attacks.  The records are credible 
independent evidence verifying that the veteran's unit was 
located at the base camp attacked by enemy fire.  The mere 
fact that the veteran was in a unit that was stationed at 
that base "strongly suggests" that he was exposed to enemy 
fire.  See Pentecost and Suozzi, supra.  Element (3) of 
38 C.F.R. § 3.304(f) (2003) has therefore also arguably been 
satisfied.  In so concluding, the Board has relied heavily on 
the Pentecost case, which has a fact pattern that is similar 
to the case at hand.  In reversing a Board decision which 
denied a veteran's claim of entitlement to service connection 
for PTSD, the Court stated:  

" . . . we conclude that the Board erroneously insisted 
that there be corroboration of the veteran's personal 
participation.  In Suozzi, 
the Court rejected such a narrow definition for 
corroboration and 
instructed that "[t]he Secretary, in insisting that 
there be corroboration of every detail including the 
appellant's personal participation . . . , defines 
'corroboration' far too narrowly."

Pentecost, 16 Vet. App. at 128. 

Consequently, the evidence is sufficient to establish that 
the claimed stressor of exposure to enemy mortar attacks 
occurred.  Additionally, as discussed by the Board at the 
outset of this analysis, there is a clear diagnosis of PTSD 
and a link between the current symptomatology and the claimed 
in-service stressor, established by the medical examiners.  
Therefore, the veteran meets all three of the criteria of 
38 C.F.R. § 3.304(f) (2003) for a grant of entitlement to 
service connection for PTSD.  


ORDER

Service connection for post-traumatic stress disorder is 
granted.



	                        
____________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



